DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:  
In Claim 4, at Line 3, change “the triangular sides” to --the one or more side walls or gussets--.
In Claim 8, at Line 2, delete “tie”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal axis" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Also in Claim 1, it is unclear what is meant by “an identical connector or connector in opposed disposition” means.  If this is intended to mean that the second connector need not be identical to the first connector--only that it needs to be “opposed” to the first connector--then it is unclear why the second connector would necessarily have its own head, post, and wells.  Put another way, if the opposed, second connector is not necessarily identical to the first connector, then the recitations of “the posts”, “the oppositely disposed connection heads” and “their corresponding wells” of the second connector all lack antecedent basis.
Also in Claim 1, it is unclear how the side walls or gussets would resist either connection head against being splayed away from its respective longitudinal axis.  Looking at Figure 2, for example, an upward force would certainly tend to splay the connection heads away from longitudinal axis 17, i.e., away from each other, vertically, and the side walls/gussets would do nothing to resist such relative movement.   Moreover, the recitation in question makes reference to the connection head being moved away from “its longitudinal axis,” which would seem to mean that a longitudinal axis is a characteristic of each connection head (i.e., each bar has its own axis).  This renders the recitation unclear because how would a force move the connection head away from its own shank, and also how would the side walls/gussets resist such movement?
Claims 2-9 are likewise rejected due to their dependence from Claim 1.
Claim 4 recites the limitation “the triangular sides” in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        3/11/2022